Citation Nr: 0817323	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(Type II) due to herbicide exposure.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities, to include as 
secondary to diabetes mellitus.  

4.  Entitlement to service connection for chronic kidney 
failure.

5.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

6.  Entitlement to service connection for lower extremity 
edema, to include on a secondary basis.

7.  Entitlement to service connection for anemia, to include 
on a secondary basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran and his spouse testified at a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2008.  A transcript of the hearing is of record.

The veteran's claims for service connection for hypertension, 
edema and anemia are addressed in the remand that follows the 
order section of this decision.





FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam in January or February of 1966, and has a current 
diagnosis of diabetes mellitus (Type II).

2.  Diabetic retinopathy is etiologically related to diabetes 
mellitus (Type II).

3.  Peripheral neuropathy of the upper and lower extremities 
is etiologically related to diabetes mellitus (Type II).

4.  Chronic kidney failure is etiologically related to 
diabetes mellitus (Type II).


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Diabetic retinopathy is proximately due to or the result 
of diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2006).

3.  Peripheral neuropathy of the upper and lower extremities 
is proximately due to or the result of diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2006).  

4.  Chronic kidney failure is proximately due to or the 
result of diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Type II diabetes mellitus shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

Type II diabetes mellitus developing in a veteran who was 
exposed to a herbicide agent during active military, naval or 
air service will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service, provided that such disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service.  38 C.F.R. § 3.307(a).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  During the pendency of 
this claim, 38 C.F.R. § 3.310 was amended, effective October 
10, 2006.  The amendments to this section are not 
liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Diabetes Mellitus due to Herbicide Exposure

The veteran contends that he served as a load master on a C-
130 that was sent on a temporary mission to Vietnam in either 
January or February of 1966.  He testified at the April 2008 
hearing that he was only in Vietnam for one day but during 
that time he was exposed to herbicides that were being 
transported in the plane that he was riding in.  The 
veteran's wife also testified at the hearing that the veteran 
told her that he flew to Vietnam after he returned from his 
trip.  

The veteran's service personnel records do not clearly state 
whether the veteran had service in the Republic of Vietnam.  
The veteran was awarded the National Defense Service Medal.  
The veteran's DD 214 does not indicate any foreign or sea 
service.  

In essence, the Board's decision on this issue turns on its 
determination as to the credibility of the veteran's account 
of his service.  The Board finds that the veteran's 
statements with respect to his service in Vietnam, and those 
of his wife, are credible and are consistent with one 
another.  Accordingly, the Board accepts the veteran's 
account as true, and finds that he had service in Vietnam 
during the Vietnam war, and is therefore presumed to have 
been exposed to herbicides, as provided under 38 C.F.R. §§ 
3.307, 3.309.

Post-service medical records show that the veteran has been 
diagnosed with diabetes mellitus (Type II).  A May 1998 
treatment report shows that the veteran  required insulin.  
It has therefore become manifest to a compensable degree.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

As the veteran is presumed to have been exposed to herbicides 
by reason of his military service, and as diabetes mellitus 
(Type II) became manifest to a compensable degree within the 
period specified under 38 C.F.R. § 3.307, a relationship 
between the veteran's diabetes and his military service is 
presumed.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is in order.  

Diabetic Retinopathy and Peripheral Neuropathy of Upper and 
Lower Extremities as Secondary to Diabetes Mellitus

In addition, as the medical evidence of record shows that the 
veteran is also currently diagnosed with diabetic retinopathy 
and diabetic peripheral neuropathy, the Board finds that 
service connection for retinopathy and peripheral neuropathy 
of the upper and lower extremities as secondary to diabetes 
mellitus is warranted.

Chronic Kidney Failure as Secondary to Diabetes Mellitus

Also, a December 2005 private treatment record notes that the 
veteran's chronic renal failure is due to the veteran's 
diabetes and hypertension.  Therefore, the Board finds that 
service connection for chronic kidney failure as secondary to 
diabetes mellitus is also warranted.  


ORDER

Entitlement to service connection for diabetes mellitus based 
on exposure to herbicides is granted.

Entitlement to service connection for diabetic retinopathy as 
secondary to diabetes mellitus is granted. 

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities as secondary to diabetes 
mellitus is granted. 

Entitlement to service connection for chronic kidney failure 
as secondary to diabetes mellitus is granted. 



REMAND

The veteran claims that his edema and hypertension are 
secondary to his diabetes mellitus.  The RO considered these 
issues as being related to chronic kidney failure.  It is 
unclear from the record if edema and hypertension are related 
to any of the veteran's service-connected disabilities.  In 
addition, the veteran is seeking entitlement to service 
connection for anemia.  In a February 2006 VA outpatient 
treatment record, the physician diagnosed the veteran with 
chronic renal insufficiency with anemia.  Other treatment 
records note that the veteran's anemia is associated with 
Meckel's diverticulum bleeding, which is not service-
connected.  Since the etiology of the veteran's edema, 
hypertension, and anemia is unclear, a VA examination is 
required to determine whether the disabilities are related to 
the veteran's service or to service-connected disability.    

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his edema, 
hypertension and anemia.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
edema, hypertension and anemia are 
etiologically related to his military 
service or were caused or chronically 
worsened by the veteran's service-
connected disabilities, to include 
diabetes mellitus and chronic kidney 
failure.  The rationale for each opinion 
expressed must also be provided. 

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


